Citation Nr: 0004181	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-05 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran, a combat veteran who was awarded the Purple 
Heart medal, served on active duty from October 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).  It was remanded by the Board for 
additional development in November 1997.  The Board denied 
the benefit sought on appeal in a decision dated in September 
1998, which the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  Both the Secretary 
of VA and the veteran's representative submitted their 
respective briefs, which are of record, and the Court, in a 
Memorandum Decision that was dated on August 27, 1999, 
vacated the Board's September 1998 decision and remanded the 
appealed matter to the Board for re-adjudication consistent 
with the Court's decision.  See, [citation redacted]. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran's PTSD symptomatology is currently productive 
of total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a total (100 percent) rating for 
the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.130, Part 4, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

When, after consideration of all the evidence of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter or a reasonable doubt arises 
regarding service origin, the degree of disability or any 
other point, the benefit of the doubt in resolving each such 
issue shall be given to the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
the positive and the negative evidence which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability, as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. § 3.102 
(1999).

In the present case, the service-connected PTSD is currently 
rated as 50 percent disabling and the veteran contends on 
appeal that he is entitled to a higher rating.  The question 
that has to be resolved at this time is, therefore, whether a 
schedular rating of 70 or 100 percent is warranted at this 
time for the service-connected PTSD.  Since the VA schedular 
criteria for the evaluation of service-connected mental 
disorders were amended in 1996, while the present matter was 
pending on appeal, and every claimant is entitled to have his 
or her claim reviewed under the set of rating criteria that 
is more beneficial to the claim, both sets of criteria have 
been taken into consideration in the present review of the 
matter on appeal.

Under the old (i.e., pre-1996 amendment) criteria, a 70 
percent rating is warranted when the individual's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and when the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the individual's ability to obtain or 
retain employment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (1996).

Under the new (i.e., post-1996 amendment) criteria, a 70 
percent rating is warranted when the service-connected mental 
disorder is productive of occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Part 4, 
Diagnostic Code 9411 (1999).

Under the old criteria, a 100 percent (total) rating is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when the individual has totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the individual is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Part 4, Diagnostic Code 9411 
(1996).

Under the new criteria, a 100 percent (total) rating is 
warranted when the service-connected mental disorder is 
productive of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Part 4, Diagnostic Code 9411 (1999).

In the present case, the Board has reviewed all the pertinent 
evidence in the file, to include the reports of the two most 
recent VA mental disorders examinations, which were conducted 
in April 1998 and June 1999. 

The report of the April 1998 VA mental disorders examination 
reveals a 76-year old veteran of World War II, who 
participated in the Normandy Invasion, experienced traumatic 
stressors during that service, and has been service-connected 
for a psychiatric disability (initially diagnosed as 
psychoneurosis, and currently diagnosed as PTSD) since his 
discharge from active military service in 1945.  After 
service, the veteran worked as an electrician for 
approximately 34 years, had (and raised) three sons with his 
wife, and also engaged in the farming trade.  The examiner 
noted that what was interesting about the veteran's work 
history was the fact that he had such a drive to work hard 
and to keep active "in order to avoid downtime or lulls or 
inactivity" since, at times of inactivity, he would 
inevitably experience flashbacks of the traumas experienced 
during World War II, as well as nightmares almost every 
night.  This was confirmed by his wife who said that the 
veteran thrashed his arms and legs repeatedly over the years, 
that she had to jump out of the way many times if she ever 
happened to awaken or startle him at night, and that at these 
times the veteran would become combative, another earmark of 
PTSD, according to the examiner.  It was noted that the 
veteran's troubles with PTSD greatly intensified since his 
retirement in 1983 and that he had needed to "keep busy" 
through the years in order not to experience his symptoms.

According to the above report, the veteran was well-oriented, 
alert and cooperative, as well as "very warm and open and 
honest in his presentation of the material."  He did not 
give the examiner the impression of being devious or 
manipulative.  He became extremely emotional several times 
during the interview and had to stop when he was overcome by 
his strong feelings.  This occurred consistently every time 
he was discussing a memory of a very traumatic event or loss, 
especially one in particular in which a buddy was killed.  He 
demonstrated a very long term and very consistent history of 
severe and recurrent nightly nightmares, which had continued 
at about the same frequency through the years and had not 
tended to diminish through time, and his wife reported that 
she recently had had to sleep in another room because of the 
intensity of the veteran's nightly disturbances.

The above report further reveals that the veteran reported 
occasional episodes of acute fright when working outside on 
his farm, as well as depression, especially since his 
retirement in 1983, and occasional suicidal ideations.  The 
examiner again noted that, over the years, the veteran had 
repeatedly experienced flashbacks, especially during leisure 
or inactive time, and said that, recently and progressively, 
the veteran had not been able to tolerate a lot of talking 
around him, and tended to isolate himself.  The diagnoses 
were listed as follows:

Axis I:  	A. PTSD, chronic, moderately 
severe.
B. Affective disorder, major 
depression, without psychotic 
features.
Axis II:	None.  The patient presents no 
previous history of emotional 
disorder prior to World War II.
Axis III:	History of hearing loss and 
tinnitus.
Axis IV:	Code 4, exposure to extreme 
stress of war in World War II.
Axis V:  	Current GAF estimated at 48.  
Highest in year estimated at 
56.

Additionally, the examiner provided the following comment:

It is apparent from interviewing the 
[veteran] and reviewing his chart 
material that his problems have been 
increasing since his retirement and less 
and less activity in his life.  It is 
likewise apparent from putting all of 
this together that his drive to work and 
keep busy was his mechanism for years to 
not experience flashbacks and other 
symptoms of P[TSD].  It is apparent from 
all of this that he has experienced 
P[TSD] for years and years and presents 
classic symptoms, although he was 
diagnosed as Psychoneurotic Anxiety 
Disorder.  In questioning the [veteran] 
and his wife further about his work, it 
became apparent that there were many 
occasions in which he would be shaking so 
much and "all to pieces" that he would 
take off two or three days at a time from 
the job. The jobs in construction also 
changed frequently enough during that 
time that he was able to be placed in 
another job during these breaks without 
having to reveal to [his employer] that 
he was so troubled with his symptoms.  He 
lived in perpetual fear that he would 
lose his [job] ... if his problems were 
reported.  In putting all of this 
together, it is estimated that at the 
time he was actively working ... he was 
forty to fifty percent disabled because 
of his condition but with fortitude and 
active denial of his problems he was able 
to compensate and most of the time work 
anyway[,] as being busy and occupied 
tended to be his own treatment for his 
problems with PTSD and anxiety. 
Therefore, it is this examiner's opinion 
that it is legitimate to state that [the 
veteran] has been partially disabled 
because of his difficulties. ... In summary 
it is this examiner's opinion that this 
individual has experienced P[TSD] on a 
chronic basis for years and years and 
that this did interfere, although he was 
able to compensate for it, with his 
ability to work at peak efficiency.  It 
is also very obvious now that since his 
retirement and [because of his] not being 
able to distract himself from the 
symptoms through work ... he has 
progressively developed an intensifying 
effect of his symptoms and progressive 
problems with major depression.  He needs 
active and ongoing follow-up ... and should 
experience some supportive psychotherapy 
along with continuation of his 
antidepressants.

As noted earlier in this decision, the veteran was also 
examined by VA in June 1999.  According to the subscriber of 
the report of this most recent mental disorders examination 
of the veteran, who was the same psychiatrist who conducted 
the mental disorders examination of April 1998, it became 
quickly apparent that the veteran's condition had 
deteriorated remarkably since the past year, as the veteran 
appeared to be experiencing progressive problems with memory 
and cognition, as well as with his depression.  It was noted 
that, when things broke down around the house, the veteran 
would attempt to fix them but would become so confused that 
he would actually make things worse than when he started, and 
this would cause him to become very acutely upset and angry.  
The examiner also noted that the veteran was seriously 
frustrated by the inability of a retarded son to become 
independent, and that he had stopped driving a vehicle due to 
his confusion and tendency to drive fast.  The veteran was 
described as a very restless individual, who simply could not 
tolerate sitting still or watching TV, and whose favorite 
activity for relaxation was working in his garden.

According to the above report, on mental status examination, 
the veteran was noted to be a neatly dressed individual who 
remembered having seen the VA examiner a year before.  There 
had been progressive problems with his memory since the past 
year, but the veteran was basically oriented to time and 
location, although he frequently lost track of the time and 
date, if not reminded each morning by the news or by looking 
at a newspaper.  Depression appeared to be increasing, along 
with the feelings of loss and frustration which accompanied 
his increasing problems of memory and cognition.  It was 
noted that the veteran tended to be very obsessed and worried 
all the time about his children and grandchildren, as well as 
about his wife, who had undergone knee replacement surgery.

The above report also reveals that, regarding the service-
connected PTSD, the veteran's nightmares continued to occur 
every night and that, instead of decreasing, they were 
actually increasing in frequency and intensity at the time.  
His wife frequently awakened the veteran so that the 
nightmares would not progress full circle to total panic.  
However, once he got back to sleep, he would have another 
nightmare on the same night.  Likewise, his flashbacks were 
very frequent and they seemed to be more frequent when the 
veteran was stressed and frustrated by other things, and he 
tended to "go all to pieces at such times."  The veteran's 
wife reported that, even after all these years, the veteran 
still kept most of his memories and thoughts about World War 
II within himself.  The diagnoses were listed as follows:

Axis I:		A.  PTSD, chronic, 
moderately severe.
B.  Affective disorder, major 
depression with agitated 
features.
C.  At this point, the 
[veteran] appears to be 
developing dementia, possibly 
as a result of progressive 
problems with diabetes.

Axis II:	None.  The [veteran] presents 
no previous history of 
Emotional Disorder prior to WW 
II.

Axis III:  	Diabetes mellitus.  
History of hearing loss and 
tinnitus.
Axis IV:	Code 4.  The [veteran] is 
continuing to experience 
ongoing stress of his PTSD and 
increasing stress and 
Depression with progression of 
memory problems and apparent 
dementia.  The combination of 
all of these things is 
producing an individual with 
very intense stress levels at 
this time.
Axis V:	Current GAF estimated at 42.  
Highest in year estimated at 
48.

Additionally, the examiner added the following comment:

The [veteran]'s GAF score has dropped in 
a year due to increasing problems of 
memory loss and other cognitive problems.  
There has been a very remarkable change 
since only last year.  The [veteran] has 
very strong problems with recent memory 
as described above.  He frequently loses 
his directions and has virtually given up 
driving a car himself.  The experience 
collectively of these progressive losses 
increases his problems with Depression.  
He will require ongoing follow-up from 
the VA and perhaps a neurological type 
work-up to study the extent and origin of 
his progressive problems with dementia.  
It is apparent that all of these 
disabilities combined render him 
unemployable.  At this point, he appears 
to be rapidly progressing to a level of 
incompetence to manage his own affairs.  
At this time, he is able to receive 
relaxation from being with his wife and 
fortunately from working in his garden.  
It is likely that in the future further 
progression of dementia type symptoms 
could lead to placement in a nursing home 
environment.

As shown above, the record reveals that the severity of the 
veteran's psychiatric difficulties has worsened considerably, 
to the point that he is now considered unemployable and 
practically totally socially impaired.  It is not yet clear 
from the record the extent to which the service-connected 
PTSD contributes to this current total social and 
occupational impairment.  However, given the facts that the 
veteran is a combat veteran, that he has been shown to have 
been a productive individual in society earlier in his life, 
that his statements of record have always been considered 
credible, and that he currently presents PTSD symptomatology 
that has definitely, and significantly, increased in 
severity, the Board finds, resolving any reasonable doubt in 
favor of the veteran, that the service-connected PTSD is 
currently productive of total occupational and social 
impairment.  While our review would possibly benefit from 
additional studies being conducted having the purpose of 
ascertaining to what extent, if any, memory impairment is 
attributable to dementia, as opposed to the service-connected 
PTSD, as the evidence is currently in equipoise, to remand 
this case to conduct such studies would be against 
regulation, and not in the best interests of the veteran.

In view of the above, the Board concludes that the schedular 
criteria for a total (100 percent) rating for the service-
connected PTSD have been met.  An allowance is in order. 




(CONTINUED ON THE NEXT PAGE)



ORDER

A total (100 percent) rating is granted for the service-
connected PTSD, this grant being subject to the VA 
regulations pertaining to the disbursement of VA funds.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

